Citation Nr: 1519351	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-17 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to non-service connected death pension benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had service as a recognized guerilla from January 1944 to March 1946.  The Veteran died in March 2006, and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In November 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to clarify whether the appellant's substantive appeal was timely.  The action specified in the November 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Service department records show that the Veteran's service was from January 1944 to March 1946 as a recognized guerilla.  
 
2.  The Veteran died in March 2006; the death certificate lists the immediate cause of death as cardiorespiratory arrest secondary to hypertension.

3.  At the time of his death, the Veteran was not service connected for any disability.
 
4.  The competent evidence does not establish that a service connected disability was either the principal or a contributory cause of the Veteran's death.
 
5.  A cerebrovascular accident was not first manifested during service or within the first post-service year, and the preponderance of the evidence is against a finding that such is related to military service.
 
6.  Service in the Philippine Commonwealth Army, including the recognized guerrillas, is not qualifying service for non-service connected death pension benefits.

7.  The Veteran did not have any claims for VA benefits pending at the time of his death, and the appellant did not file a claim for accrued benefits within one year of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused, or substantially or materially contributed to, by a disability incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1310, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2014).
 
2.  The criteria for entitlement to non-service connected death pension benefits have not been met.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.23, 3.158, 3.271, 3.272 (2014).

3.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Cause of Death

To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014). 

For a service-connected disability to be the cause of death, it must singly, or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Generally, minor service connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3) (2014). 

The basic facts are not in dispute.  The death certificate lists the immediate cause of the Veteran's death as cardiorespiratory failure secondary to hypertension. 

Importantly, the Veteran was not service-connected for any cardiovascular condition, including hypertension, at the time of his death.  Indeed, he had no service connected disabilities.  Service treatment records, including a March 1946 examination, are negative for any cardiovascular problems, including hypertension.  The Veteran's blood pressure was a normal 120/80 at the time of his separation from service.  Furthermore, there is no evidence of hypertension or cardiovascular problems within one year of service.

The appellant has submitted a statement from Dr. E.D., a municipal health officer, who reports that the Veteran died in March 2006 and that based on an account of the Veteran's symptoms as reported by his relatives, as well as his medical history, the Veteran's cause of death was hypertension.  However, Dr. E.D. offers no opinion concerning the etiology of the Veteran's cardiovascular disease and does not suggest any relationship to the Veteran's service.

The appellant also submitted a statement from Dr. M.E.R., who treated the Veteran in March 2006 for a fall due to loss of consciousness.  The Veteran was diagnosed with a cerebrovascular accident and hemorrhage secondary to hypertension.  Like Dr. E.D., Dr. M.E.R. does not offer an opinion concerning the etiology of the Veteran's cardiovascular disease nor does she suggest any relationship to the Veteran's military service.  

In a July 2011 notice of disagreement, the appellant argues that the Veteran was deaf in his right ear due to his military service and that this contributed to the Veteran's death.  However, the Veteran was not service connected for hearing loss or injury to his right ear nor is there any evidence in either the Veteran's service treatment records or available post-service medical records showing that the Veteran had right ear hearing loss incurred in service.  More importantly, even assuming that the Veteran was service connected for right ear hearing loss, there is no medical evidence to support the appellant's claim that this disability somehow contributed to the Veteran's death from a cerebrovascular accident.

Essentially, the appellant has offered her opinion as to the cause of the Veteran's death; however, she has not demonstrated that she has any knowledge or training in determining the etiology of medical conditions.  In other words, she is a layperson, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the appellant seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's cause of death was related to his service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Hence, the appellant's opinion of the cause of the Veteran's death is not competent evidence and is entitled to no probative weight.

In conclusion, the competent evidence does not establish that a service connected disability was either the principal or a contributory cause of the Veteran's death.  There is no evidence that hypertension or a cerebrovascular accident was first manifested during service or within the first post-service year nor is there any medical evidence that would support a finding that such is related to the Veteran's military service.  Accordingly, entitlement to service connection for the cause of the Veteran's death must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Non-Service Connected Death Pension

The appellant also seeks non-service connected death pension benefits based on the death of the Veteran.  The Veteran had service as a recognized guerilla from January 1944 to March 1946. 

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces as organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits, which do not include death pension benefits authorized by chapter 15, title 38, U.S. Code.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  In other words, the law provides that non-service connected death pension benefits are not available to the surviving spouse of one whom served in the recognized guerrilla forces, the New Philippine Scouts, or the Philippine Army.

In this case, the Veteran's service does not satisfy the statutory or regulatory requirements which define "active military service" requirements necessary to establish basic eligibility for entitlement to non-service connected death pension.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b).  Service as a recognized guerrilla is included as service for compensation, dependency and indemnity compensation, and burial allowance; however, it does not include pension benefits.  38 C.F.R. § 3.40(c)(1) (2014).  In order to be entitled to pension benefits, the appellant's spouse must have had service as a member of the United States Armed Forces, not merely served under the command of such forces.  As there is no evidence that the Veteran had such service, the appellant is not eligible for pension benefits.  Consequently, there is no legal basis on which the appellant's claim can be granted.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41 (2014).  

Accrued Benefits

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  The substance of the survivor's claim is purely derivative from any benefit to which the veteran might have been entitled at his death; that is, the survivor cannot receive any benefit that the veteran could not have received.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2014); 38 C.F.R. § 3.1000 (2014); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Here, the appellant's claim for accrued benefits fails to meet two of the above requirements.  First of all, the Veteran failed to file her claim for accrued benefits until March 2011, which is not within one year of the Veteran's March 2006 death.  Additionally, even assuming the appellant's claim was timely, the Veteran did not have any claims for VA benefits pending at the time of his death.  Accordingly, there is no legal basis for the appellant's claim for accrued benefits and it must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  

In a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the appellant was provided with the relevant notice and information in an April 2011 letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the claimant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, death certificate, and identified private treatment records have been obtained and associated with the claims file.  The appellant has not identified any other relevant evidence that has not been requested or obtained.  VA's duty to assist has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to non-service connected death pension benefits is denied.

Entitlement to accrued benefits is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


